Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s After Final Amendment filed 7/30/2021.
Claims 1-4, 6-11, 13-18, and 22 are pending for this examination.
Claims 1, 8, 15, and 22 were amended.
Claims 5, 12, 19-21, and 23-25 were cancelled.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18, and 22 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches systems and methods for performing matrix move operations wherein a matrix is moved from a source location to a destination location, and systems and methods wherein the move operation from a source matrix to destination matrix is also accompanied by another operations done to the matrix, however, the prior art does not fairly teach or suggest, individually or in combination, a system and method wherein an instruction is decoded to identify an opcode, source matrix, destination matrix, where the opcode indicates that the operation to be performed is a move operation where each data element of the source matrix is moved to a corresponding data element position of the destination matrix, where during execution of the instruction, the execution circuitry will zero any remaining columns of the not the same where if a smaller source matrix is moved to a larger destination matrix, this zeroing of columns and configured rows would be necessary, otherwise an error would most likely occur as the size of the two matrices would be different thereby causing the move to result in a failure.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Toll et al. (US 10,896,043) teaches a system for executing instructions that include source matrix, destination matrix, and opcode and implement a transform operations upon the source matrix that is being moved to a specified destination matrix, or if the opcode just indicates a move operation, then to move the source matrix to the destination matrix.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/MICHAEL SUN/Primary Examiner, Art Unit 2183